Citation Nr: 9906112	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-02 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a surgical scar of the back.

2.  Entitlement to an increased (compensable) disability 
rating for a surgical scar of the abdomen.

3.  Entitlement to service connection for an enlarged uterus 
with adhesions and anemia, post operative hysterectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1980.  

This appeal arises from rating decisions of the North Little 
Rock, Arkansas, Regional Office (RO).  The appeal for service 
connection arises from a rating decision of August 1993.  In 
a July 1997 decision by the Board of Veterans' Appeals 
(Board), the case was remanded to the RO for additional 
evidentiary development.  The case has been returned to the 
Board for consideration.  The appeal for increased ratings 
for the scars arises from a rating decision of August 1997.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed.

2.  The scar of the back is tender and painful.

3.  There is no evidence that the abdominal scar was poorly 
nourished with repeated ulceration.

4.  The abdominal scar is not tender and painful on objective 
demonstration.

5.  There is no limitation or impairment due to the scars of 
the abdomen or back.

6.  There is no evidence of uterine leiomyoma during service 
as the disorder that led to the hysterectomy and there is no 
competent medical evidence relating uterine leiomyoma to 
service. 

7.  Competent medical evidence does not show that any anemia 
that may have been present during service was due to 
excessive bleeding from uterine fibroids. 


CONCLUSION OF LAW

1.  The criteria for a 10 percent rating for a surgical scar 
of the back are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

2.  The criteria for an increased rating for a surgical scar 
of the abdomen are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).

3.  The claim for service connection for an enlarged uterus 
with adhesions and anemia, post operative hysterectomy is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings

Initially, the Board finds that the veteran's increased 
rating claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The evaluation of the same disability or manifestations of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  

Back scar

In a rating decision in October 1994, service connection for 
"surgical scar of abdomen" was granted with a 
noncompensable disability rating assigned.  The 
noncompensable rating has remained in effect since that time.

The veteran claims that the scar of her back was tender and 
painful.  The January 1994 VA examination report indicates 
that the scar was mildly tender.  Additionally, a December 
1997 private medical statement indicates that the scar was 
painful upon mild to moderate palpation.  However, the July 
1997 VA examination report indicates that the tenderness was 
not really noted on the examination.  Since medical evidence 
on two occasions indicates tenderness or pain of the scar, 
with application of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b) (West 1991), the veteran's back scar is 
found to be tender and painful.  Accordingly, a 10 percent 
disability rating is warranted under the criteria of 
Diagnostic Code 7804.   38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).

As noted, a 10 percent rating is warranted under the criteria 
of Diagnostic Code 7804.  The 10 percent rating is also the 
maximum rating available under the criteria of Diagnostic 
Code 7803, but the same disability cannot be evaluated under 
multiple diagnoses. See 38 C.F.R.§ 4.14.  Therefore, 
Diagnostic Code 7803 is not applicable. 

The veteran claims that her back scar caused pain with 
prolonged sitting.  The January 1994 VA examination report 
indicates that the back scar was not attached to underlying 
structures.  Additionally, the July 1997 VA examination 
report indicates that there was no underlying fixation and 
there was no functional impairment.  The report of the March 
1998 VA examination indicates that there was no loss of 
underlying subcutaneous tissue or fixation of the skin.  The 
report indicates that there was no significant functional 
impairment.  This medical evidence does not show limitation 
of functional of the back due to the scar.  Additionally, as 
noted above, a 10 percent rating is now warranted and the 
same disability cannot be evaluated under multiple diagnoses.  
Since there is no limitation of function of the part 
affected, an increased rating under the criteria of 
Diagnostic Code 7805 is not warranted.  38 C.F.R. §§ 4.14, 
4.118, Diagnostic Code 7805 (1998).

Based on the above, the evidence favors granting a 10 percent 
disability rating for a surgical scar of the back.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

Abdomen scar

In a rating decision in January 1981, service connection for 
"surgical scar of the abdomen" was granted with a 
noncompensable rating assigned.  The noncompensable rating 
has remained in effect since that time.

The VA examination reports indicate the scar was well healed.  
There is no evidence that the abdominal scar was poorly 
nourished with repeated ulceration.  Therefore, an increased 
rating is not warranted under the criteria of Diagnostic Code 
7803.  38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7803 (1998).

The veteran claims that her abdominal scar is tender and 
painful.  A December 1997 private physician's statement notes 
that the veteran had a very large scar down the mid-line.  
The statement indicates that there was mild tenderness to 
palpation along the scar.  However, the report of a July 1997 
VA examination indicates that the scar was well healed and 
not tender.  The report indicates that there were no residual 
problems.  Additionally, the report of a March 1998 VA 
examination indicates that there was a scar on the abdomen 
that was well healed and did not appear to be tender.  The 
report indicates that there was no significant functional 
impairment.  Since two VA examination reports indicate that 
the abdominal scar was not painful and tender on objective 
demonstration, the veteran's assertion and the December 1997 
private physician's statement are not persuasive.  
Accordingly, an increased rating under the criteria of 
Diagnostic Code 7804 is not warranted.  38 C.F.R. §§ 4.31, 
4.118, Diagnostic Code 7804 (1998).

The December 1997 private physician's statement indicates 
that the abdominal scar produced pain on motion of the 
abdomen.  However, the July 1997 VA examination report 
indicates that there was no residual problem.  Additionally, 
the March 1998 VA examination report indicates that the scar 
did not cause any significant functional impairment.  Since 
two VA examination reports indicate that there was no 
impairment due to the abdominal scar, the December 1997 
private physician's statement is not persuasive.  
Accordingly, an increased rating under the criteria of 
Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for a 
surgical scar of the abdomen.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).

Service connection for residuals of post operative 
hysterectomy 

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory "duty to assist" under 38 U.S.C.A. § 
5107(a) (West 1991) does not arise until there is a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The medical evidence indicates that in 1992, the veteran had 
a uterine leiomyomata [fibroids] and anemia secondary to the 
uterine leiomyomata, and underwent a hysterectomy.  A 
February 1979 clinical record entry notes an assessment of 
dysfunctional uterine bleeding due to cervical infection or 
endometrial problems.  However, this record does not show 
uterine leiomyoma.  An undated service clinical record notes 
that the cervix and adnexae were normal, and that the uterus 
was of normal size, displaced left of midline, and nontender.  
None of the service medical records show uterine leiomyoma 
during service.  Accordingly, there is no evidence of uterine 
leiomyoma as the disorder during service that led to the post 
service hysterectomy.  It was not until April 1992, more than 
10 years following service, that a VA consultation report 
showed an assessment of probable myomatous [leiomyoma] uterus 
with abnormal bleeding and anemia.  The report notes that the 
abnormal bleeding had been present for approximately one 
year.  There is no competent medical evidence relating the 
post service uterine leiomyoma to service.  38 C.F.R. § 3.303 
(1998).

The veteran claims, in essence, that she had anemia during 
service due to excessive bleeding from the uterine fibroids 
and that she was no longer anemic following the 1992 
hysterectomy.  She asserts that this shows that the condition 
that led to the 1992 hysterectomy began during service.  A 
June 8, 1979, clinical record entry notes an assessment of 
possible anemia, however, a June 14, 1979, clinical record 
entry notes a follow up assessment of sickle cell trait based 
on hemoglobin electrophoresis.  A May 21, 1980, VA clinical 
record notes normocytic anemia.  These records do not show 
that the veteran had uterine fibroids in service and there is 
no other competent medical evidence in the claims file which 
shows that any anemia that may have been present during 
service was due to excessive bleeding from uterine fibroids.  
Additionally, as noted above, there is no competent evidence 
of uterine fibroids during service.  The veteran's assertion 
is not probative since as a lay person, she is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of uterine 
leiomyoma during service.  There is also no competent 
evidence of a nexus between the uterine leiomyoma that was 
noted after service which led to the hysterectomy and 
service.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Furthermore, attempts to obtain additional potentially 
relevant evidence have not been successful.

Based on the foregoing, the veteran's claim for service 
connection for an enlarged uterus with adhesions and anemia, 
post operative hysterectomy is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  A 10 percent disability rating for a surgical scar of the 
back is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.
2.  An increased disability rating for a surgical scar of the 
abdomen is denied.
3.  Service connection for an enlarged uterus with adhesions 
and anemia, post operative hysterectomy is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

